Citation Nr: 0535233	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus Type 
II, to include as secondary to exposure to herbicides 
including Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
RO, which, in pertinent part, denied entitlement to service 
connection for diabetes mellitus.  

The Board notes that the veteran withdrew his appeal of all 
other issues in writing and orally at his personal hearing 
via video conference that was held before the undersigned in 
August 2004.

In December 2004, the Board remanded this case for further 
development of the evidence and other procedural action.


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the veteran has Type I diabetes mellitus.

2.  Diabetes mellitus was initially documented many years 
after service, and there is no persuasive medical evidence 
linking it to service, to include exposure to Agent Orange.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
military service, and diabetes mellitus may not be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
March 2003 to December 2004; VA medical examination report 
dated in July 2005; private treatment records and doctors' 
statements; and the veteran's August 2004 hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

The above provisions do not seem to distinguish between 
insulin dependent and noninsulin dependent diabetes mellitus.  
Thus, the Board will not discuss the nature of the veteran's 
current diabetes mellitus at this juncture.  

The veteran's diabetes mellitus had its onset many years 
after service.  While the precise date of onset is uncertain, 
the evidence reflects that the condition developed in mid 
1988 following a hemipancreatomy.  The veteran was discharged 
from service in August 1966.  It follows that the veteran 
cannot benefit from the presumption set forth above.  His 
diabetes mellitus did not emerge until some two decades after 
service, and the foregoing provisions would require that the 
veteran's diabetes mellitus have become manifest to a degree 
of 10 percent or more within one year of separation.  Service 
connection for diabetes mellitus under these provisions is, 
therefore, denied.  Id.

A veteran who, during active military, naval, or air service, 
served in the republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed. Reg. No. 89, 23,166-23,168 (May 8, 2001).  

There is no question that the veteran served in Vietnam and 
is presumed to have been exposed to herbicides.  The 
pertinent question, here, then, is whether the veteran 
suffers from Type II diabetes mellitus.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  There is evidence in this case somewhat 
favorable to the veteran, and evidence that is not.

First, the Board will address the evidence somewhat favorable 
to the veteran's claim.  That is - evidence suggesting he has 
Type II diabetes, and would, therefore, be entitled to 
presumptive service connection.

In his May 2001 written statement, Dr. Simon characterized 
the veteran's diabetes mellitus as insulin dependent (Type 
I).  In a July 2003 handwritten note, he indicated that the 
veteran was a Type II diabetic.  

In March 1990, Dr. Kenney diagnosed insulin dependent (Type 
I) diabetes mellitus after providing a comprehensive analysis 
of the veteran's recent medical history and explaining 
conclusions.  In May 1996, Dr. Reeh indicated that the 
veteran developed insulin dependent diabetes mellitus 
following the partial removal of his pancreas.  In July 2005, 
the VA examiner, after a review of the entire record and 
examination of the veteran, opined that the veteran has Type 
I diabetes mellitus.  The VA examiner provided a full 
rationale for his opinion.  The examiner stated that the 
veteran's diabetes is more likely due to loss of insulin 
producing beta cells due to partial pancreatectomy and 
episodes of pancreatitis.  This is "analogous type I 
diabetes in which the pancreas is damaged by viral infection 
or unknown etiologies."  

The Board does not find Dr. Simon's 2003 note to be 
persuasive evidence that the veteran has Type II diabetes.  
Dr. Simon offered no explanation or rationale for this 
differing diagnosis, when he had clearly diagnosed Type I 
diabetes two years earlier.  Without any supporting rationale 
for the clear change in diagnosis, the statement standing 
alone that the veteran has Type II diabetes is suspect, at 
best.

The Board finds the VA examiner's opinion regarding the form 
of diabetes mellitus from which the veteran suffers to be far 
more probative than that the assertions of Dr. Simon.  The VA 
examiner explained his conclusions; Dr. Simon did not.  The 
VA examiner composed a comprehensive examination report; Dr. 
Simon did not.  The VA examiner's opinion is far more 
probative, therefore.  It offers substantiations, with a full 
medical rationale particular to the veteran's medical 
history, as opposed to a mere conclusion without any support 
whatsoever.  The Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).

The October 1988 report of Dr. H. Brandt does not militate in 
favor of a finding of Type II diabetes mellitus.  Dr. Brandt 
noted that the veteran had undergone a partial pancreatectomy 
and that baseline insulin levels obtained on admission 
reflected a higher than normal range suggesting that the 
veteran's post-operative diabetes mellitus may be a Type II 
as opposed to Type I.  The Board will not rely on this 
statement to find that the veteran's current diabetes 
mellitus is noninsulin dependent.  First, Dr. Brandt's 
statement reflects conjecture as opposed to reasonable 
certainty, and service connection may not be based on resort 
to speculation or remote possibility.   38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Dr. Brandt did not 
actually conclude the veteran had Type II diabetes; rather, 
he stated it was a possibility.  Such an opinion really 
amounts to no opinion at all.  Furthermore, all of the 
subsequent medical evidence (with the exception of the 
unpersuasive statements of Dr. Simon), to include a December 
2004 VA progress note, reflect Type I diabetes mellitus.  The 
Board notes that the later-in-time medical evidence, and in 
particular, the July 2005 VA medical opinion, is more 
telling.  The VA examiner had the benefit of hindsight and 
access to the entire record in concluding that the veteran's 
diabetes mellitus is insulin dependent.  The substantiated 
and thorough VA medical opinion is more probative than the 
speculative nature of Dr. Brandt's statement.

The Board also emphasizes that the veteran is not competent 
to offer any medical diagnoses, and his hearing testimony 
claiming that he suffers from Type II diabetes mellitus is 
not evidence upon which the Board may rely.  

Therefore, the Board concludes that the preponderance of the 
medical evidence indicates that the veteran has Type I 
diabetes mellitus, and he is therefore not entitled to 
service connection for his diabetes mellitus on a presumptive 
basis under 38 C.F.R. § 3.309(e).  Although there is some 
evidence suggesting he has Type II diabetes, it is either not 
even remotely definitive (Dr. Brandt) or is unsubstantiated 
(Dr. Simon), as opposed to the contrary medical evidence 
which is not only definitive, but is also supported by a 
medical rationale.

If the statutory presumptions are inapplicable, a veteran is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The service medical records are silent with respect to a 
diagnosis of diabetes mellitus or any symptomatology that may 
be construed as consistent with diabetes mellitus.  The Board 
notes that it will not discuss the precise nature of the 
veteran's condition here because diabetes mellitus, whether 
insulin dependent (Type I) or noninsulin dependent (Type II), 
is not directly related to service as will be explained 
herein.

The competent medical evidence of record does not contradict 
the veteran's assertions.  A March 1990 private medical 
consultation report authored by Dr. R.J. Kenney reflects that 
diabetes mellitus developed following a splenetic rupture and 
subtotal pancreatectomy.  In May 1996, Dr. M.F. Reeh, a 
private physician, indicated that the veteran's diabetes 
mellitus developed secondary to removal of part of his 
pancreas.  The Board notes that this procedure took place in 
1988, well after service, and there is no indication of 
record that such partial removal of the pancreas had any 
relationship to a disease or injury incurred in service.  In 
a July 2005 VA medical examination report, a VA examiner too 
asserted that the veteran's diabetes mellitus occurred in 
1988, after the partial pancreatectomy.  The VA examiner 
further noted that it was unlikely that the veteran's 
diabetes mellitus was caused by herbicide exposure in 
service.

In a May 2001 letter, Dr. R.D. Simon, a private physician, 
stated that the veteran was "exposed to Agent Orange during 
his military service and has developed very brittle insulin 
dependent diabetes mellitus."  The veteran had other medical 
problems according to Dr. Simon and "some or all may be 
considered service related."  Dr. Simon mentioned that the 
veteran's gallbladder and spleen had been removed.  He 
concluded that the veteran was "a very pleasant gentleman 
who should be entitled to a military service related 
disability."

A careful reading of Dr. Simon's written statement reveals 
that he does not offer an opinion linking the veteran's 
diabetes mellitus to service.  He simply states that some of 
the veteran's medical problems may be related to service and 
that the veteran's pleasant demeanor should entitle him to VA 
disability benefits.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman, supra; 
Obert, supra.  The uncertain nature of his assertions is an 
insufficient basis upon which to find that diabetes mellitus 
or any other disability is related to service.  Id.  The 
Board need not comment on the other basis of entitlement to 
service connection proposed by Dr. Simon.  Finally, the Board 
observes that Dr. Simon did not link exposure to Agent Orange 
in service with the current diabetes mellitus.  He simply 
stated two facts, i.e., exposure to herbicides and a present 
diagnosis of diabetes mellitus.  He did not suggest any 
actual link between the two.

In sum, the foregoing evidence points to no direct link 
between diabetes mellitus and service.  Rather, the evidence 
reveals that the veteran's diabetes mellitus developed well 
after service after the removal of part of the pancreas.  No 
direct nexus between the veteran's diabetes mellitus and 
service has been shown.  Thus, service connection for 
diabetes mellitus on a direct basis is denied.  38 C.F.R. 
§ 3.303.  As explained above, Dr. Simon's statement offers no 
evidence to the contrary.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Rather, there is evidence unfavorable to the claim 
that is more persuasive than any other evidence, for the 
reasons detailed above.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.



The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in July 2001, November 2001, 
April 2003, June 2004, and January 2005.  Those letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In addition, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statement of the 
case, he was provided with specific information as to why 
this claim was denied and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case and supplemental 
statement of the case.  

The RO's January 2005 letter specifically told the veteran to 
provide any relevant evidence in his possession.  There is no 
allegation from him that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letters, the 
rating decision on appeal, the statement of the case, and the 
supplemental statement of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The Board notes that in January 2005, the veteran was asked 
to sign a release form in order that the RO be able to obtain 
further records from Dr. Simon.  As of this date, the veteran 
did not return the form.  The Board can only conclude that 
Dr.. Simon has no medical records that would be beneficial to 
the veteran.  If he had, the veteran would have presumably 
returned the signed release.  Although VA has a duty to 
obtain records, the veteran has a corresponding duty to 
cooperate with VA's efforts to develop his claim.  Without 
his authorization to request these records, nothing further 
can be done.  It must also be noted that he was advised at 
his hearing in August 2004 of the importance of these 
treatment records and given an opportunity to submit them.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his diabetes mellitus was related to 
service and/or to Agent Orange exposure and for a diagnosis 
of the type of diabetes mellitus from which the veteran 
suffers.  The VA examiner had the claims file to review and 
provided a medical rationale for the opinions given.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


